Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex K. Chu (Reg. # 60,549) on 03/11/2021.

The claims been amended as follows: 

Claim 5. (Currently Amended) A reconfigurable aerial vehicle configuration, comprising: 
at least two aerial vehicles, each of the at least two aerial vehicles including:  
a body;
 a controller; 
at least two propellers, each of the at least two propellers configured to be rotated  by a respected motor; and 
 a tether connected to the body at a first end, wherein the tether comprises at least one of a cable or a wire, and the tether includes a piezoelectric element configured to modify a stiffness of the at least one of the cable or the wire; and 
wherein the payload comprises at least one of an airfoil cross-section or a fixed wing shape.

Claim 13. (Currently Amended) A method to operate an aerial vehicle configuration, comprising: 
connecting at least two aerial vehicles to a payload via respective tethers, each of the at least two aerial vehicles including a body, a controller, and at least two propellers configured to be rotated by respective motors; 
operating the at least two aerial vehicles in a first configuration to perform a task associated with the payload, wherein the first configuration includes respective positions of the at least two aerial vehicles relative to each other and the payload; 
determining that an operating parameter associated with the task has changed; and 
modifying the aerial vehicle configuration from the first configuration to a second configuration based at least in part on the operating parameter; wherein the respective tethers comprise at least one of a cable or a wire, and the respective tethers include respective piezoelectric elements configured to modify a stiffness of the at least one of the cable or the wire; wherein the payload comprises at least one of an airfoil cross-section or a fixed wing shape.

Claim 21. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a distributed, reconfigurable a tether connected to the body at a first end, wherein the tether comprises at least one of a cable or a wire, and the tether includes a piezoelectric element configured to modify a stiffness of the at least one of the cable or the wire; and a payload connected to second ends of respective tethers of the plurality of aerial vehicles and configured to be carried by the plurality of aerial vehicles; wherein the payload comprises at least one of an airfoil cross-section or a fixed wing shape; wherein each controller of a respective aerial vehicle is configured to control operations of the respective aerial vehicle responsive to operation independently of the aerial vehicle configuration; and wherein the controllers of the plurality of aerial vehicles are configured to collectively control operations of the plurality of aerial vehicles responsive to operation collectively as the aerial vehicle configuration. The limitations of Independent claims 5 and 13, especially the underlined limitations above, are also not discloses or rendered obvious individually or in combination in any of the prior arts or record and hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642